Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 info@creditriskmonitor.com FOR IMMEDIATE RELEASE CreditRiskMonitor.com, Inc. Announces1Q Results andStock Repurchase Plan VALLEY COTTAGE, NY—April 26, 2011—CreditRiskMonitor (Symbol: CRMZ) reported that revenues increased 10% to $2.44 million for the 3 months ended March 31, 2011 compared to last year’s first quarter although operating income for the quarter was down. Jerry Flum, CEO, said, “The widespread concerns of our subscribers and potential subscribers about corporate credit risk, driven by the Great Recession, gradually diminished during 2010. Their concerns about cost control have continued. It became apparent to us that our double-digit growth was slowing during 2010. So, in the third quarter of 2010 we reorganized our sales department and began to change our sales process to adapt to this new environment. The new selling method is more consistent with reduced “impulse” buying and also with our prospective new clients’ increased focus on cost control. We are seeing early signs that these changes in our sales process will be successful, over the long term, but may take several more quarters to implement fully. At the same time, we have continued to execute our long-run strategy, making investments as planned in improved data quality and additional licensed data. These incremental costs have reduced our net income compared to the same period last year. However, we believe this spending will prove important to the Company’s long-term growth and profitability.” Flum continued, “On April 21, 2011, the Company’s Board of Directors authorized the Company to repurchase up to $1million of its common stock through the end of fiscal 2012. Our balance sheet continues to be strong – we’re debt-free with a cash, cash equivalent and marketable securities balance of $6.86 million at March 31, 2011.” Under the program, the Company may repurchase shares from time to time for cash in automated trading plan purchases, open market transactions, in privately negotiated transactions or by other means in accordance with applicable federal securities laws. The timing and amount of repurchase transactions will be determined by the Company’s management based on their evaluation of market conditions, share price and other factors. There is no assurance that the Company will purchase shares and the program may be suspended or discontinued at any time. CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 MONTHS ENDED MARCH 31, 2 (Unaudited) Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income (loss) from operations Other income Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per common share of stock: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted CREDITRISKMONITOR.COM, INC. BALANCE SHEETS MARCH 31, 2, 2010 March 31, Dec. 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued - - Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,899,462 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Overview CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports. We disclaim any intention or obligation to revise any forward-looking statements, whether as a result of new information, a future event, or otherwise.
